August 28, 2009


Ms. Tanya Nicole Garrison
Weycer Kaplan Pulaski & Zuber, P.C.
11 Greenway Plaza, Ste.  1400
Houston, TX 77046-1104


Mr. Peter Michael Zavaletta
The Zavaletta Law Firm
603 East St. Charles Street
Brownsville, TX 78520
Honorable Arturo Americo Mcdonald Jr.
Cameron County Court #1
974 E Harrison Street
Brownsville, TX 78521

RE:   Case Number:  08-0820
      Court of Appeals Number:  13-08-00366-CV
      Trial Court Number:  2006-CCL-00133-A

Style:      IN RE  GREATER HOUSTON ORTHOPAEDIC SPECIALISTS, INC.

Dear Counsel:

      Today the Supreme Court of Texas issued a Per Curiam Opinion the above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or  call  (512)463-1312  ext.  41367.   The
Stay Order issued on October 17, 2009 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
|cc:|Mr. Joe G. Rivera |
|   |Ms. Dorian E.     |
|   |Ramirez           |